 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  160Special Citizens Futures Unlimited, Inc. and District Council 1707, AFSCME, CSEA, Petitioner.  Case 2ŒRCŒ21895 May 18, 2000 DECISION AND DIRECTION OF SECOND ELECTION BY MEMBERS FOX, LIEBMAN, AND HURTGEN The National Labor Relations Board, by a three-member panel, has considered objections to an election held at the Employer™s three group homes on October 17 and 18, 1997,1 and the Regional Director™s Report rec-ommending disposition of them.  The election was con-ducted pursuant to a Stipulated Election Agreement.  The tally of ballots shows 9 ballots for and 16 against the Union, with 4 challenged ballots, an insufficient number to affect the results.2 The Board has reviewed the record in light of the ex-ceptions and briefs and adopts the Regional Director™s findings and recommendations only to the extent consis-tent with this Decision, and finds that the election must be set aside and a new election held. On September 19 and 23, respectively, the Union and the Employer executed a Stipulated Election Agreement.  Pursuant to item 2 of that election agreement, the Em-ployer agreed to submit an Excelsior3 list to the Regional Office within 7 days of the agreement™s approval.  Con-trary to established Board procedure, the Regional Office failed to notify the parties immediately upon the election agreement™s approval on September 26.4  Specifically, the Regional Director™s preelection letter to the parties, although dated September 26, was not mailed out until October 2, along with the election notices.  The letter, in addition to notifying the parties of the election agree-ment™s approval, also directed the Employer to file an Excelsior list ﬁcontaining the full names and addresses of all eligible votersﬂ with the Regional Office on or before Friday, October 3, in order to be timely filed.  The letter also warned that the Employer™s failure to comply ﬁshall be grounds for setting aside the election whenever proper objections are filed.ﬂ   On October 3, the Petitioner™s counsel telephoned the Employer™s counsel to ascertain when the Excelsior list would be submitted to the Regional Office.  In response, the Employer™s counsel contacted the Regional Office and was informed that the Excelsior list was due that day.  At approximately 6:24 p.m. that evening, after the Regional Office had closed,5 the Employer™s counsel transmitted an Excelsior list to the Regional Office by facsimile.  The 3-page list, comprised of 27 names and addresses, included only the employees™ surnames and first initials, rather than their full names as required.                                                                                                                        1 All dates are in 1997 unless otherwise indicated.   2 The tally of ballots inadvertently stated that there were approxi-mately ﬁ40ﬂ employees eligible to vote in the election; the correct number is 30. 3 See Excelsior Underwear, Inc., 156 NLRB 1236 (1966). 4 See Sec. 11312.1(a) of the NLRB Casehandling Manual (Part Two), Representation Proceedings. 5 The Regional Office™s official closing time is 5:15 p.m. On the afternoon of Monday, October 6, the Regional Office transmitted a copy of that list to the Petitioner™s counsel by facsimile; however, counsel received only two of the three pages.  There was no indication that the list was a provisional one.  Upon receipt of the list, the Petitioner™s counsel faxed it to the Petitioner™s director of organizing.  Later that day, however, the Employer™s counsel submitted a second, revised Excelsior list to the Regional Office.  This list omitted one name from the original list and included four additional names.  Unlike the original Excelsior list, this list included both the em-ployees™ first and last names. Again contrary to established Board procedure, the Regional Office did not immediately forward the second Excelsior list to the Petitioner™s counsel.6  Rather, the Regional Office waited until the afternoon of the follow-ing day, October 7, when it then transmitted a copy of that list by facsimile.  The Petitioner™s counsel was not advised that the list was meant to supersede the list it had received the day before.  Unaware of the disparity be-tween the two lists, the Petitioner™s counsel did not for-ward the second list to the Petitioner™s organizing staff.  On October 15, at the Regional Office™s request, the Em-ployer submitted yet a third Excelsior list, with employ-ees™ names organized by polling site.  The election was conducted on October 17 and 18. In his report, the Regional Director, relying on Pole-Lite Industries, 229 NLRB 196, 197 (1977),7 concluded that the Employer here had substantially complied with the Excelsior rule, although it had failed to submit the Excelsior list in a timely manner.  He based his conclu-sion upon the factors then considered relevant by the Board, including, inter alia, (1) the number of days which the list was overdue; (2) the number of days which the union had the list prior to the election; and (3) the num-ber of employees eligible to vote in the election.  The Regional Director reasoned that the Employer had sub-mitted the first Excelsior list after the close of business on the 7th day after the approval of the election agree- 6 See Sec. 11312.2 of the NLRB Casehandling Manual (Part Two), Representation Proceedings, which provides that the Excelsior list should be mailed to all parties ﬁ[i]mmediately upon receipt.ﬂ  See also Mod Interiors, 324 NLRB 164, 165 (1997) (explaining that the peti-tioner is ﬁentitled to receive the list as soon as it is filedﬂ); Sec. 102.113(d) of the Board™s Rules and Regulations which provides, in pertinent part, that the Board may serve certain documents, including Excelsior lists, by facsimile transmission.   7 In Pole-Lite, the Board found that the employer had substantially complied with the Excelsior rule where it sent the list by hand delivery on the date that it was due; the delay of receipt of the list by the Re-gional Office by 3 calendar days and 1 business day was due to holiday traffic; and the union had the list for 14 days prior to the election, and thus had sufficient time to communicate with the relatively small unit of 29 employees.   331 NLRB No. 19  SPECIAL CITIZENS FUTURES UNLIMITED 161ment, and that the revised list, which cured any deficien-
cies in the first list, was submitted only 3 calendar days 
and 1 business day later.  In addition, he also reasoned 
that the 10 days during which the Petitioner had the 
Ex-
celsior list in its possession prior to the election was am-
ple time for it to communicate with the relatively small 

unit of 30 employees. 
Considering the size of the unit, that the Petitioner had 
the 
Excelsior list for 10 days, and that the Petitioner had 
failed to establish that its election campaign had been 

materially prejudiced by 
the late receipt of the 
Excelsior list, the Regional Director concluded that any prejudice 
the Petitioner may have suffered due to the Regional 
Office™s error was ﬁde minimis,ﬂ and did not warrant 
setting aside the election.  Accordingly, the Regional 
Director recommended that the Petitioner™s 
Excelsior
 objections be overruled and th
at a certification of results 
be issued.  We disagree. 
It is well established that the purpose behind the 
Excel-sior rule ﬁis not intended to test employer good faith or 
‚level the playing field™ between petitioners and employ-

ers, but to achieve important statutory goals by ensuring 
that all employees are fully
 informed about the argu-
ments concerning representation and can freely and fully 
exercise their Section 7 rights.ﬂ  
Mod Interiors,
 supra, 
324 NLRB at 164, citing 
North Macon Health Care Fa-
cility, 315 NLRB 359, 360Œ361 (1994).  The 
Excelsior
 rule helps achieve this goal
 of ﬁan informed employee 
electorateﬂ by giving unions the right of access to em-
ployees that employers alr
eady have, thus enabling em-
ployees to hear not just the employer™s views, but also 
the union™s arguments in support of unionization.  
Thiele 
Industries, 325 NLRB 1122 (1998).  Contrary to the Re-
gional Director, we find that the delay here in the Peti-

tioner™s receipt of a complete and accurate 
Excelsior list 
interfered with this purpose. 
The Board had in mind the reasons behind the 
Excel-sior Underwear
 employee list requirement, described 
above, in Alcohol & Drug Dependency Services,
 326 
NLRB 519 (1998), which issued after the Regional Di-

rector™s report in the instant case.  In 
Alcohol & Drug 
Dependency Services
, the Board concluded that the elec-
tion should be set aside because, ﬁcontrary to the 
Excel-sior requirements, the Employer did not provide the list 
to the Region within 7 days of the Regional Director™s 
approval of the election agreement.  Further, contrary to 
established Board procedure, the Region, upon receipt of 

the list, did not immediately mail it to the Union.ﬂ  Id.  In 
reaching this conclusion, the Board held that in cases 
involving a delayed receipt of an 
Excelsior list, ﬁthe rele-
vant inquiry is whether the delayŠhowever causedŠ
interfered with the purpose behind the 
Excelsior re-
quirements of providing employees with a full opportu-

nity to be informed of the arguments concerning repre-
sentation, so that they can 
fully and freely exercise their 
Section 7 rights.ﬂ  Id.   
Specifically, in Alcohol & Drug Dependency Services
, the election was set aside when the delay attributed to the 
Regional Office caused the list to be submitted 4 days 
later than it should have been, so that the union had ac-
cess to the list for only 5 days before the election.  The 
Board, agreeing with the Regional Di
rector, found that 
this delay diminished the time during which the union 
could communicate with unit em
ployees.  Id. at fn. 8.  
The Board stated, however, that further ﬁtangibleﬂ evi-
dence of prejudice, such as 
evidence of specific actions 
that the union had planned but was unable to undertake 
due to the late receipt of a list, was not required to estab-
lish that the delay resulting from the Regional Office™s 
error had prejudiced it.  Id. 
 In deciding to set aside the 
election, the Board also cons
idered that the employees 
were dispersed over five locations, that the unit was rela-
tively large, consisting of, at minimum, the 100 employ-
ees who voted, and that the vote, at 48 for and 50 against, 
with 1 challenged ballot, was extremely close.  Id.  As 
noted above, the fact that the delay was attributable to the 
Regional Office rather than the Employer was not deter-
minative.  Id. 
In the instant case, it is undisputed that the first list 
provided by the Employer, which set forth only the em-

ployees™ last names and first initials, but not their full 
first names, was not in keeping with the 
Excelsior
 rule.  
See Laidlaw Waste Systems,
 321 NLRB 760 (1996), cit-
ing 
North Macon
, supra, 315 NLRB at 361.  Further, the 
Petitioner™s counsel received only two of the three pages 
of the first 
Excelsior
 list.  Although the Employer sub-
mitted a revised 
Excelsior list the next business day, 
thereby curing the deficiencies in the first list, neither the 
Employer nor the Regional Office advised the Peti-
tioner™s counsel that the second list, which he received 4 
days late, was not a duplicate of the first list, but rather a 
revised list meant to supersede it.  Unaware of the dispar-
ity between the two lists, the Petitioner™s counsel never 
forwarded the complete and revised list, which omitted 
one name and added four new names to the original list, 
to the Petitioner™s organizing staff for use in its election 
campaign.  We further note that the unit employees 
worked at three different facilities.  Under these circum-
stances, the Petitioner here was at an obvious disadvan-
tage in communicating with the unit employees.  See 
Alcohol & Drug Dependency Services
, supra;
 Women in 
Crisis Counseling & Assistance
, 312 NLRB 589 (1993). 
Finally, we disagree with the Regional Director™s reli-
ance on the Petitioner™s possession
 of the list for 10 days 
prior to the election and its failure to show that it had 

been prejudiced by the Regional Office™s delay in for-
warding the lists.  As explained in 
Mod Interiors
, supra, 
324 NLRB at 164, the Board™s practice is to give a peti-
tioner an opportunity to make use of an 
Excelsior
 list for 
at least
 10 days before the election.  See Section 11302.1 
of NLRB Casehandling Manual (Part Two), Representa-
tion Proceedings.  Inasmuch as
 an employer must file the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 162Excelsior list with the Regional Office within 7 days 
after the approval of the el
ection agreement, and a peti-
tioner is entitled to that list as soon as it is filed, a peti-
tioner could, as in the instant case, be entitled to that list 
for more than 10 days, depending on when the election is 
scheduled.  
Mod Interiors, supra at 164. 
Our dissenting colleague, for the reasons set forth in 
his dissent in 
Alcohol & Drug Dependency Services
, su-pra, would not set aside the instant election.  He finds, in 
agreement with the 
Regional Director, that the Employer 
acted in good faith and in substantial compliance with 
the 
Excelsior requirements.  We do not disagree; how-
ever, as noted above, that is 
not the relevant inquiry here.  
Rather, for purposes of determining whether to set aside 
an election in cases of delay, the Board has made clear 
that it will look only at whether that delay ﬁinterfered 
with the purpose behind the 
Excelsior requirements.ﬂ  Id.  
Accordingly, in directing a s
econd election here, we rely solely on the fact that the Petitioner was prevented from 
making full use of the 
Excelsior
 list because of its de-
layed receipt.  Contrary to our dissenting colleague™s 
view, we reiterate that a showing of actual injury by vir-
tue of the shorter time is unnecessary for purposes of 
setting aside an election.  See id. at fn. 8 and the cases 
cited therein.  We do, howeve
r, note that the record es-
tablishes that the Petitioner was impeded in its ability to 

communicate with the unit employees. 
Under all of these circumstan
ces, we conclude that the 
purposes behind the 
Excelsior
 requirement of providing 
employees with a full opportunity to be informed of the 

arguments concerning representation have been frus-
trated.  Accordingly, we find 
that the election must be set 
aside and a new election directed. 
[Direction of Second Election omitted from publica-
tion.] 
 MEMBER HURTGEN, dissenting.
I agree with the Regional Di
rector that the Employer 
was in substantial compliance with the 
Excelsior re-quirements and that the election should not be set aside. 
The case involves deficiencies on the part of the 
NLRB Regional Office and the Union, i.e., everyone 

except the Employer.  Further, notwithstanding these 
deficiencies, the Union had the 
Excelsior list for 10 days 
prior to the election.  Despite all of this, my colleagues 
overturn the election, which the Union lost. 
In brief, the facts are as follows.  The stipulation was 
approved on September 26.  However, contrary to estab-

lished Board procedures, the Region waited until October 
2 to send out the poststipulation letter apprising the Em-
ployer of the 
Excelsior requirements.  On October 3, 
before the Employer™s receipt 
of the Region™s letter, the 
Union inquired of the Employer as to when the 
Excelsior list would be sent to the Region.
1  In response, the Em-
                                                          
                                                           
1 The letter was sent by regular mail.  The Employer asserts that it did 
not receive the letter by October 3.  There is no claim to the contrary.   
ployer faxed the list to the Region on that day.  However, 

since the Employer had not yet received the Region™s 
letter of October 2, the 
Excelsior
 list did not contain the 
full names of employees.  The list contained only sur-
names and first initials.  There were 27 names.
2 On October 6 (Monday), the Region sent that list to the 
Union™s counsel.  However, 
because of a transmission 
error, the list contained only two of the three pages.  The 
Union™s counsel forwarded it, as it was, to the Union™s 
organizer. 
Also, on October 6, the Employer sent a revised 
Excel-sior list to the Region.  The list contained full names.  It 
also corrected inadvertent er
rors, by deleting one name 
and adding four others.
3 Contrary to NLRB policy, the Region waited until Oc-
tober 7 to send that list to the Union™s counsel.  The Un-
ion™s counsel did not send it to the union organizer.  Ac-
cording to my colleagues, he assumed that it was a dupli-
cate of the prior list.  If he had simply perused it, he 
would have known that this was not so. 
On October 15, pursuant to a Regional request, the 
Employer sent another 
Excelsior
 list, with employees 
arranged by polling site. 
Based on the above, it is cl
ear that the Employer acted 
promptly, correctly and in good faith.
4  The Union and the Region did not act promptly and correctly.  Notwith-
standing this, the Union™s agent (the attorney) had a valid 

Excelsior list for 10 days prior to the election.  In these 
circumstances, it is unfair and unwarranted to overturn 
the election, which the Union lost.
5 My colleagues do not challenge the fact that ﬁthe Em-
ployer acted in good faith and in substantial compliance 
with the 
Excelsior requirements.ﬂ  In my view, this is 
sufficient to defeat an objection based on 
Excelsior.6  Nonetheless, on the basis of 
Excelsior, my colleagues set 
aside the election.  In this regard, they rely solely on the 
 2 The Employer explained to the Region that, because of religious 
holidays, it could not then confir
m complete accuracy.  The Region 
gave the Employer the right to modify the list.   
3 See fn. 2 supra.  
4 As noted above, the Employer™s failure to send the 
Excelsior list to 
the Region within 7 days of the stipul
ation was the fault of the Region.   
5 See my dissent in 
Alcohol & Drug Dependency Services,
 326 
NLRB 519 (1998).  The cases cited by the majority are inapposite.  
Thus, in 
Mod Interiors
, 324 NLRB 164 (1997), 40 percent of the names 
on the list originally furnished by th
e employer were inaccurate and the 
revised list was not filed until 8 days before the election.  In 
Thiele Industries,
 325 NLRB 1122 (1998), the Board did 
not
 set aside the 
election.  The employer was forecl
osed from filing an objection based 
on its own alleged misconduct.  The Board also found that there was no 
employer ﬁmisconductﬂ where there 
was ﬁno evidence that the Em-
ployer deliberately omitted the name
 of any employee that it believed 
to be eligible . . . .ﬂ  Finally, in 
Laidlaw Waste Systems
, 321 NLRB 760 
(1996), unlike here, the only list that the employer furnished omitted 

the full names of employees, and this 
error was attributable to the em-
ployer. 
6 See, e.g., 
Lobster House, 186 NLRB 148 (1970); 
Fontainebleau 
Hotel Corp., 181 NLRB 1134 (1970); 
Gamble Robinson Co.
, 180 
NLRB 532 (1970); 
Program Aids Co.
, 163 NLRB 145 (1967); 
Valley 
Die Cast Corp., 160 NLRB 1881 (1966). 
 SPECIAL CITIZENS FUTURES UNLIMITED 163asserted fact that ﬁthe Petitioner was prevented from 
making full use of the 
Excelsior
 list because of its de-
layed receipt.ﬂ  As discusse
d above, I believe that ﬁgood 
faithﬂ and ﬁsubstantia
l complianceﬂ with 
Excelsior are 
sufficient to defeat an 
Excelsior objection, at least in the 
circumstances of the instant 
case.  However, even accept-
ing as critical the matter on which my colleagues solely 
rely, they are incorrect even as
 to that factor.  As noted 
above, the Petitioner™s agent had a valid list for 10 days 

prior to the election.  He simply neglected to send it to 
his principal. 
  